      Case 5:18-cv-02475-SP Document 30 Filed 07/29/20 Page 1 of 3 Page ID #:681



 1   STUART T. BARASCH, ESQ.
 2   Of Counsel, Olinsky Law Group
     P.O. Box 961718
 3
     El Paso, TX 79996
 4   Telephone: (213) 621-7622
     Facsimile: (213) 621-2536
 5
     Email: Stuartbarasch@gmail.com
 6   Attorney for Plaintiff, Sergio Martin
 7
     NICOLA T. HANNA. ESQ.
 8   United States Attorney
 9   DAVID M. HARRIS, ESQ.
     Assistant United States Attorney
10
     Chief, Civil Division
11   CEDINA M. KIM, ESQ.
     Assistant United States Attorney
12
     IN SEON JEONG
13   Special Assistant United States Attorney
14
     Social Security Administration
     160 Spear Street, Suite 800
15   San Francisco, CA 94105
16   Telephone: (415) 977-8984
     Email: inseon.jeong@ssa.gov
17
     Attorneys for Defendant
18
     UNITED STATES DISTRICT COURT
19
     CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
20

21
     LATOSHA LATRICE NOWDEN,
22

23                      Plaintiff,      CASE NO.: 5:18-cv-02475-SP
24
        -v-
25   COMMISSIONER OF SOCIAL SECURITY,
26
                        Defendant.
27

28
                                                1
      Case 5:18-cv-02475-SP Document 30 Filed 07/29/20 Page 2 of 3 Page ID #:682



 1                     ORDER AWARDING ATTORNEY’S
 2                FEES PURSUANT TO THE EQUAL ACCESS TO
                        JUSTICE ACT, 28 U.S.C. § 2412 (d)
 3

 4
           Before the Court is the Stipulation of Plaintiff, Latosha Latrice Nowden, for
 5

 6   award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
 7
     2412(d). Based on the pleadings as well as the position of the defendant
 8

 9   commissioner, if any, and recognizing the Plaintiff’s waiver of direct payment and
10
     assignment of EAJA to her counsel,
11

12

13         IT IS HEREBY ORDERED that attorney fees and expenses in the amount of
14
     Six Thousand Dollars ($6,000.00) pursuant to the Equal Access to Justice Act, 28
15

16   U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
17

18
           If the U.S. Department of the Treasury determines that Plaintiff’s EAJA
19

20   fees, expenses, and costs are not subject to offset allowed under the Department of
21
     the Treasury’s Offset Program (TOPS), then the check for EAJA fees, expenses,
22

23   and costs shall be made payable to Plaintiff’s attorney’s Law Firm Olinsky Law
24
     Group.
25

26

27

28
                                              2
      Case 5:18-cv-02475-SP Document 30 Filed 07/29/20 Page 3 of 3 Page ID #:683



 1         Whether the check is made payable to Plaintiff or to Olinsky Law Group, the
 2
     check shall be mailed to the following address:
 3

 4

 5
           Olinsky Law Group
 6         250 S Clinton St Ste 210
 7
           Syracuse, NY 13202

 8

 9   So ordered.
10
     Date: July 29, 2020                          ______________________________
11
                                                  Sheri Pym
12
                                                  United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
